Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2006

Huang v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3521




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Huang v. Atty Gen USA" (2006). 2006 Decisions. Paper 908.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/908


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                      No. 05-3521
                                      ___________

                                  JIAN FEI HUANG,
                                          Petitioner

                                            v.

                ATTORNEY GENERAL OF THE UNITED STATES,
                                       Respondent
                             ___________

                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                   (No. A79-305-524)
                           Immigration Judge: R. K. Malloy
                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 8, 2006

            Before: AMBRO, FUENTES, and NYGAARD, Circuit Judges.

                                  (Filed June 13, 2006)
                                      ___________

                              OPINION OF THE COURT
                                   ___________

NYGAARD, Circuit Judge.

      Petitioner, Jian Fei Huang, a citizen of the People’s Republic of China, petitions us

to review the decision of the Board of Immigration Appeals affirming the Immigration

Judge’s order denying Huang’s applications for asylum, withholding of removal and
relief under the United Nations Convention Against Torture. When the Board adopts and

affirms the decision of the IJ, we review the underlying decision of the IJ. See Gao v.

Ashcroft, 299 F.3d 266, 271 (3d Cir. 2002). Because substantial evidence supports the

IJ’s determination that Huang failed to establish his eligibility for asylum1, his petition

for review will be denied.

                                             I.

       Huang fled China with the support of a Chinese human smuggling group and

arrived in the United States in 2000. He allegedly paid the snakeheads the equivalent of

$60,000 to smuggle him into the United States. He fraudulently entered this country

using a passport issued in the name of another person given to him by the snakeheads,

which they took away from him once he was within the United States. He was charged as


1.
     Because Huang failed to sustain his burden to establish eligibility for asylum, he, a
fortiori, failed to meet the higher burden for establishing eligibility for withholding of
removal. See Zubeda v. Ashcroft, 333 F.3d 463, 469-70 (3d Cir. 2003) (discussing higher
burden of proof to establish eligibility for withholding of removal). He also failed to
establish that it was more likely than not that he would be tortured if removed to China,
either by or with the acquiescence of the government. See Wang v. Ashcroft, 320 F.3d
130, 134 (2d Cir. 2003) (observing that “torture is an extreme form of cruel and inhuman
treatment.”) (emphasis added)). We therefore discuss only the asylum issue.

         However, we do not suggest that if an alien is ineligible for asylum or for
withholding of removal, he is automatically ineligible for relief under CAT. A claim for
relief under CAT is “analytically separate” from both asylum and withholding of removal
under the INA. Zubeda, 333 F.3d at 476. An adverse credibility finding for the purposes
of denying asylum and withholding of removal does not preclude an alien from
establishing a claim for relief under CAT. See id. “[A] decision-maker must review
claims for relief under . . . [CAT] and consider relevant country conditions even where
adverse credibility determinations have precluded relief under the INA.” Tarrawally v.
Ashcroft, 338 F.3d 180, 188 (3d Cir. 2003).

                                              2
subject to removal because he possessed no valid entry documents. In 2001, Huang

submitted an application for asylum based on past persecution and his fear of future

persecution because of his objections to and violations of China’s population control

policies.

       At his removal proceedings, Huang was represented by counsel and conceded

removability but sought the relief of asylum, withholding of removal and protection under

CAT. Following a hearing on the merits, the IJ denied Huang relief and ordered him

deported. Huang, through his counsel, appealed to the Board and filed a motion to

remand for the consideration of previously unavailable evidence. The Board denied

Huang’s motion to remand and affirmed the IJ’s decision denying his applications for

asylum, withholding of removal and relief under CAT. This petition for review followed.

                                             II.

       To establish eligibility for asylum, a person must establish that he is a refugee,

which is defined as a person who is unable or unwilling to return to his native country

“because of persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.” 8

U.S.C. § 1101(a)(42)(A); see Fatin v. INS, 12 F.3d 1233, 1238 (3d Cir. 1993). We

review the IJ’s decision that Huang failed to establish his eligibility for asylum under the

substantial evidence standard. See Abdille v. Ashcroft, 242 F.3d 477, 483 (3d Cir. 2001).

The IJ’s factual findings will be reversed only if “the evidence not only supports a

contrary conclusion, but compels it.” Id. at 483-84 (emphasis added).

                                              3
       We conclude that the record supports the IJ’s decision that Huang failed to

establish his eligibility for asylum. Substantial evidence supports the conclusion that

even if Huang’s wife was, in fact, sterilized, he failed to persuasively establish that the

procedure was involuntary. Although Huang’s admission that neither he nor his wife

desired to have more children is not conclusive proof that she voluntarily underwent the

sterilization procedure, that testimony, when considered in conjunction with his wife’s

complete failure to mention that she was involuntarily sterilized in her statement to the IJ,

coupled with the lack of any other persuasive evidence, compels the determination that

Huang failed to establish that he either suffered past persecution or feared future

persecution if returned to China. He is therefore ineligible for asylum.

                                             III.

       Because Huang failed to establish that he suffered past persecution or possessed a

fear of future persecution, he is ineligible for asylum. He, a fortiori, failed to meet the

higher burden for establishing eligibility for withholding of removal. Substantial

evidence further supports the IJ’s denial of relief under CAT. Huang’s petition for review

will be denied, and the decision of the Board will be affirmed.




                                              4